     Case 1:21-cr-00043-RJJ ECF No. 23, PageID.82 Filed 06/29/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                        Plaintiff,                    No. 1:21-cr-43

v.                                                    HON. ROBERT J. JONKER
                                                      Chief United States District Judge
JEREMY TYLER SWINK,

                        Defendant.
                                              /

              UNITED STATES’ MOTION FOR A DOWNWARD DEPARTURE

          The United States moves for a four-level downward departure from Defendant Jeremy

Tyler Swink’s final advisory range of imprisonment under the United States Sentencing

Guidelines, as computed by the Court, pursuant to Guidelines § 5K1.1. This motion is based

upon the substantial assistance the defendant has given law enforcement in the investigation of

the unlicensed money transmitting business in which he participated, which investigation

revealed the commission of related crimes by his co-defendants, including but not limited to

conspiracy, money laundering, and structuring.

     I.      PROCEDURAL HISTORY

          In February 2021, the defendant was charged by information with operating an

unlicensed money transmitting business, in violation of 18 U.S.C. §§ 1960, 2 (PageID.5–6), and

three co-defendants were indicted in the related case, No. 1:21-cr-40. On March 24, 2021, the

defendant pled guilty pursuant to a plea agreement that requires his cooperation in criminal

investigations. A Presentence Investigation Report (“PSR”) was prepared, and the parties have

no objection to its scoring. The PSR calculates a total offense level of 19, a criminal history
    Case 1:21-cr-00043-RJJ ECF No. 23, PageID.83 Filed 06/29/21 Page 2 of 3




category of I, and a Guidelines range of 30 to 37 months in prison. The PSR recommends a

probationary sentence. (PageID.81.)

   II.       SECTION 5K1.1 AUTHORIZES A DOWNWARD DEPARTURE

          Section 5K1.1 provides, in relevant part, that “[u]pon motion of the government stating

that the defendant has provided substantial assistance in the investigation or prosecution of

another person who has committed an offense, the court may depart from the guidelines.” USSG

§ 5K1.1 (policy statement). Whether, and to what extent, to depart downward from the

Guidelines range is within the sound discretion of the Court. See, e.g., United States v. Organek,

65 F.3d 60, 63 (6th Cir. 1995); United States v. Snelling, 961 F.2d 93, 97 (6th Cir. 1991). Any

such departure must be reasonable in light of the cooperation provided by the defendant.

Snelling, 961 F.2d at 97.

   III.      THE DEFENDANT’S ASSISTANCE HAS BEEN SUBSTANTIAL

          The defendant proffered on July 14, 2020, during which proffer he provided information

about the co-defendants and other subjects. The defendant also testified before the grand jury on

July 28. The defendant’s cooperation has helped advance the government’s investigation, in part

because he was a long-time volunteer at The Geek Group and had a close working relationship

with two of the co-defendants.

          In the government’s view, the defendant’s statements about the offense conduct have

been materially consistent and he has taken responsibility for his role in the offense. As of the

filing of this motion, the defendant has complied with the cooperation provision of his plea

agreement with the United States.

          Accordingly, the government recommends, based on his substantial assistance, that the

defendant receive a four-level reduction in the total offense level calculated by the PSR.



                                                  2
    Case 1:21-cr-00043-RJJ ECF No. 23, PageID.84 Filed 06/29/21 Page 3 of 3




Should the Court grant this motion and approve a four-level reduction, the defendant’s

Guidelines range would be 18 to 24 months based on an offense level of 15 and a criminal

history category of I.

   IV.      CONCLUSION

         The Court should depart downward in recognition of the defendant’s cooperation. The

ultimate determination of the appropriate sentence in this case is, of course, a matter within the

discretion of the Court.



                                                      Respectfully submitted,

                                                      ANDREW BYERLY BIRGE
                                                      United States Attorney

Dated: June 29, 2021                                  /s/ Justin M. Presant
                                                      JUSTIN M. PRESANT
                                                      Assistant United States Attorney
                                                      P.O. Box 208
                                                      Grand Rapids, MI 49501
                                                      (616) 456-2404
                                                      justin.presant@usdoj.gov




                                                 3
